         Case 3:20-cv-00593-KAD Document 130 Filed 09/09/20 Page 1 of 6



                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

 Covenant Imaging, LLC                          )   3:20-CV-00593 (KAD)
       Plaintiff,                               )
                                                )
        v.                                      )
                                                )
 Viking Rigging & Logistics, Inc., et al,       )
        Defendants.                             )   September 9, 2020

ORDER DENYING DEFENDANT PIONEER’S MOTION TO STAY DISCOVERY (ECF
                            NO. 113)

Kari A. Dooley, United States District Judge

       This action arises out of an allegedly botched delivery of an MRI machine. Plaintiff

Covenant Imaging, LLC (“Covenant”) purchased the MRI machine and arranged for it to be

delivered from Connecticut to a facility in North Carolina through Defendant Viking Rigging &

Logistics, Inc. (“Viking”). Covenant allegedly later learned that Defendant Pioneer Transfer, LLC

(“Pioneer”) and Defendant Eagle Express Inc. (“Eagle”) were hired by Viking to assist with the

delivery. Previously, Pioneer moved to stay discovery in this matter until the Court ruled on

Pioneer’s then anticipated motion to dismiss to which Covenant objected. The Court denied

Pioneer’s motion to stay without prejudice to reconsideration after Pioneer’s motion to dismiss

was actually filed and fully briefed. Herein, the Court, sua sponte, reconsiders Pioneer’s motion

to stay discovery. For the reasons that follow, Pioneer’s motion is DENIED.

Background and Procedural History

       Relevant to the pending motion, on August 8, 2019, Covenant brought this action against

Viking in the Southern District of Florida. By amended complaint dated November 26, 2019,

Covenant joined Pioneer as a defendant. Though Pioneer did not appear until January 6, 2020,

Covenant served requests for production on Pioneer in December 2019. However, Pioneer was not
         Case 3:20-cv-00593-KAD Document 130 Filed 09/09/20 Page 2 of 6



required to respond to the discovery because the court granted Pioneer’s motion to dismiss for lack

of personal jurisdiction on February 14, 2020. Thereafter, on April 30, 2020, on Covenant’s

motion, this matter was transferred to the District of Connecticut. On May 20, 2020, Covenant

filed a motion to amend the amended complaint to cite in Pioneer as a defendant once again, which

the Court granted. Covenant filed its second amended complaint (“SAC”) naming Pioneer as a

defendant on June 3, 2020. Therein, Covenant asserts two counts against Pioneer: (1) violation of

the Carmack Amendment, 49 U.S.C. § 14706, and (2) negligence.

        Pioneer appeared in this action on June 12, 2020, and Covenant re-served its discovery on

Pioneer on June 22, 2020. Thereafter, Pioneer filed a motion to dismiss, which is now fully briefed.

Accordingly, the Court, as it indicated it would, sua sponte reconsiders the motion to stay.

Standard of Review

        Rule 26(c) provides, in relevant part, “[t]he court may, for good cause, issue an order to

protect a party or person from annoyance, embarrassment, oppression, or undue burden or expense,

including . . . forbidding the disclosure or discovery[.]” FED. R. CIV. P. 26(c)(1)(A). “[A] request

for a stay of discovery, pursuant to Rule 26(c) is committed to the sound discretion of the court

based on a showing of good cause.” Stanley Works Israel Ltd. v. 500 Grp., Inc., No. 3:17-CV-

01765 (CSH), 2018 WL 1960112, at *2 (D. Conn. Apr. 26, 2018) (internal quotation marks

omitted). Importantly, “[t]he party seeking the stay bears the burden of showing that good cause

exists for its request.” Id.

        Generally, it is not the practice of this Court to stay discovery upon the filing of a motion

to dismiss. See Kollar v. Allstate Ins. Co., No. 3:16-CV-01927 (VAB), 2017 WL 10992213, at *1

(D. Conn. Nov. 6, 2017) (“[T]his Court’s regular practice normally requires the parties to

commence discovery, even while a motion to dismiss is pending.”). Indeed, the Court’s Standing




                                                  2
         Case 3:20-cv-00593-KAD Document 130 Filed 09/09/20 Page 3 of 6



Order on Pretrial Deadlines states that “[t]he filing of a motion to dismiss shall not result in a stay

of discovery or extend the time for completing discovery.” (emphasis added) (ECF No. 84).

However, “[w]here a party seeks a stay of discovery pending resolution of a dispositive motion,

the Court considers (1) the strength of the dispositive motion; (2) the breadth of the discovery

sought; and (3) the prejudice a stay would have on the non-moving party.” Stanley Works, No.

3:17-CV-01765 (CSH), 2018 WL 1960112, at *2 (internal quotation marks omitted).

Discussion

        Pioneer argues that it should not be subjected to lengthy and expensive discovery given the

strength of its motion to dismiss. Pioneer further asserts that Covenant will not be prejudiced by a

stay because the case has only been pending before this Court for a few months. Covenant responds

that it will be prejudiced by further delay in discovery; that this case has been pending for almost

a year and that Pioneer was first served discovery by Covenant in December 2019. Covenant also

asserts that the requests are narrowly tailored so as to limit any burden on Pioneer in responding.

Finally, Covenant argues that Pioneer has not shown that its motion to dismiss is clearly

meritorious and that, in any event, Pioneer will be subject to non-party discovery as it played a

critical role in the events giving rise to this dispute.

        Beginning with the strength of Pioneer’s motion to dismiss, it does not appear that there is

a strong likelihood that Pioneer’s motion to dismiss will be granted in its entirety. See, e.g., Moss

v. Hollis, No. CIV. B-90-177 (PCD), 1990 WL 138531, at *1 (D. Conn. June 29, 1990) (“Absent

a strong showing that any such motions to dismiss would be successful, defendants’ motion [to

stay discovery] is denied.”). As to the Carmack Amendment claim, Pioneer principally argues that

Covenant failed to adequately plead that Pioneer was a “carrier.” Instead, according to Pioneer,

Covenant solely pleaded that Pioneer was a “broker.” Therefore, because the Carmack




                                                    3
         Case 3:20-cv-00593-KAD Document 130 Filed 09/09/20 Page 4 of 6



Amendment applies to carriers, but not to brokers, Covenant’s Carmack Amendment claim should

be dismissed. After reviewing Covenant’s SAC, it is not as clear as Pioneer would assert that

Covenant failed in this regard. A closer examination is required and will be undertaken in

connection with the adjudication of the motion to dismiss. But even if the Court were to ultimately

agree with Pioneer, the Court would likely give Covenant the opportunity to replead its Carmack

Amendment claim against Pioneer to clarify its allegations or to plead in the alternative.

       As to the negligence claim, Pioneer argues that negligence claims brought against brokers

are preempted by federal law. Covenant, on the other hand, argues that Pioneer’s preemption

argument is not as straight-forward as Pioneer suggests and that, even if federal law preempts some

claims, the specific theory of negligence brought by Covenant is not preempted by federal law.

Both Pioneer and Covenant have cited to case law which the Court will examine closely when

considering Pioneer’s motion to dismiss. However, upon initial review, the only sure thing is that

Pioneer’s preemption argument is not so obviously correct that the Court would deem it

appropriate to stay discovery.

       In any event, “[c]ourts in [the Second Circuit] have denied stay applications when motions

to dismiss are pending if the moving defendants would be subject to non-party discovery even if

they were to be dismissed from the case.” Aguilar v. Immigration & Customs Enf't Div. of United

States Dep't of Homeland Sec., No. 07CIV8224JGKFM, 2011 WL 13258226, at *2 (S.D.N.Y. Jan.

11, 2011). Covenant alleges that Pioneer played a significant role in the transportation of the MRI

machine to North Carolina. In addition, the affidavit of Pioneer’s Chief Operating Officer, filed

with the motion to dismiss, states that Pioneer was engaged by Viking to arrange the transportation

of the MRI and that Pioneer then arranged for transportation of the MRI by Eagle. (See ECF No.




                                                 4
         Case 3:20-cv-00593-KAD Document 130 Filed 09/09/20 Page 5 of 6



123-3 ¶¶ 5–6). It is therefore clear that Pioneer would be subject to non-party discovery even if the

Court granted its motion to dismiss.

       As to the breadth of the discovery, Pioneer does little more than complain that it must

participate in any discovery. (See, e.g., ECF No. 115 at 2 (“The defendant should not be a party to

this case and, as such, should not be required to expend time and resources undertaking

discovery.”)). However, “[n]ormal discovery in a limited matter does not alone rise to the level of

good cause.” Guiffre v. Maxwell, No. 15 CIV. 7433 (RWS), 2016 WL 254932, at *2 (S.D.N.Y.

Jan. 20, 2016). The issues in this case relate to a discreet transaction in the shipping of the MRI

machine. This does not portend either expansive or burdensome discovery. And on its face, the

discovery already served does not appear to be overly broad or unduly burdensome. To the extent

Covenant is of a different view, it may object in the normal course.

       Finally, the Court concludes that Covenant would be prejudiced by delay. The

circumstances discussed above reveal that Covenant has been trying to obtain information from

Pioneer, a significant actor in the events at issue, for many months and to no avail. And as noted,

even if the Court grants Pioneer’s motion to dismiss, there is near certainty that Pioneer will be

subject to non-party discovery to the same extent as if it remained a party. Postponing the

inevitable will only inure to Covenant’s detriment.

Conclusion

       For the foregoing reasons, Pioneer has not established good cause for staying discovery

pending adjudication of its motion to dismiss. Upon reconsideration, the motion is therefore

DENIED.




                                                 5
 Case 3:20-cv-00593-KAD Document 130 Filed 09/09/20 Page 6 of 6



SO ORDERED at Bridgeport, Connecticut, this 9th day of September 2020.


                                   /s/ Kari A. Dooley
                                  KARI A. DOOLEY
                                  UNITED STATES DISTRICT JUDGE




                                     6
